DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not teach a detector configured for detection of a therapeutic radiation beam.  However, Nelson discloses in paragraph [0097], that the “detector modules can be used in medical and non-medical applications such as nuclear medicine, military and hazardous radiation material detection, neutron imaging, and high energy physics. Other suitable applications that employ high energy photons include radiation therapy and industrial radiography imaging.”  Therefore, it is believed that the invention, as currently claimed, reads on the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 40, 43, 44, 72-75, 79-82, 85, 86, 90, and 91 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0251419 (Nelson).
Regarding claim 40:
Nelson disclose a removable therapeutic radiation beam detector unit comprising: 
a scintillating detector (1000; [0012]); 
one or more photosensors configured and arranged at a substantially fixed position and alignment relative the scintillating detector for measurement of light emitted from the scintillating detector [0012]; 
a connector coupled to the one or more photosensors to facilitate external control of the one or more photosensors and transmission of an output from the photosensors to an external control device (Fig. 2 and 3); and 
one or more releasable coupling features to facilitate secure mounting of the unit within a radiation treatment system to facilitate monitoring or validation of a therapeutic radiation beam with the unit (Fig. 2 and 3).
Regarding claim 43:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one or more coupling features includes one or more of: a magnet, a latch, a peg, a mortice, snap, hook, loop, slots, screws, clasps, or any combination thereof ([0058]; [0065], belt which loops the patient).
Regarding claim 44:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one or more coupling features are configured to releasably secure the unit in a particular alignment and/or orientation within the radiation treatment system so that the therapeutic radiation beam is incident on a radiation receiving surface of the scintillating detector ([0058]; [0065]).
Regarding claim 72:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the scintillating device comprises a scintillating sheet [0058].
Regarding claim 73:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, further comprising: a housing to which the scintillating detector and the one or more photosensors are affixed and having the one or more releasable coupling features thereon such that the housing can be mounted and removed as a unit (Fig. 2).
Regarding claim 74:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 73, wherein the housing is shaped to correspond to a contoured region of the mount to receive the housing in a particular alignment and/or orientation within the radiation treatment system (Fig. 2).
Regarding claim 75:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one or more releasable coupling features are configured to positively secure to a mounting base within the radiation treatment system [0058].
Regarding claim 79:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one or more photosensors are positioned within the detector unit adjacent the scintillating device so that florescent light captured by the one or more photosensors are proportional to an intensity of a treatment beam of the radiation system, wherein the detector unit is mounted within the radiation treatment system (Fig. 2).
Regarding claim 80:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, further comprising: an amplifier that receives signals from the one or more photosensors [0012].
Regarding claim 81:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, further comprising: an analog-to-digital converter that receives the signals from the amplifier [0012].
Regarding claim 82:
Nelson disclose a radiation treatment system comprising: 
a radiation treatment source configured to emit a radiation treatment beam (111); 
a control unit for positioning the radiation treatment source (Fig. 3); and
a removable therapeutic radiation beam detector unit as in claim 40, wherein the detector unit is communicatively coupled with the control unit for image-based monitoring, verification and/or positioning of the radiation treatment beam (Fig. 3).
Regarding claim 85:
Nelson disclose a therapeutic radiation beam detector unit comprising: 
a radiation measurement means for measuring radiation of a treatment beam (Fig. 2 and 3); and 
a removable coupling means for securing the radiation measurement means within a radiation treatment system to facilitate monitoring and/or verification of the treatment beam (Fig. 2 and 3).
Regarding claim 86:
Nelson disclose a therapeutic radiation treatment system comprising: a radiation means for emitting a treatment beam (Fig. 3); a control means for controlling trajectory of the treatment beam (Fig. 3); and a removable detector unit as in claim 85 placed along a trajectory of the treatment beam (Fig. 3).
Regarding claim 90:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the beam detector unit is configured to detect a high-energy megavolt (MV) range therapeutic beam [0097].  
Regarding claim 91:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one or more releasable coupling features are configured to securely mount the detector unit at a precise position and orientation within the radiation treatment system between each patient use (Fig. 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0251419 (Nelson).
Regarding claim 76:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, wherein the one more releasable coupling features comprise a plurality of magnetic or ferrous metal tabs positioned for magnetic coupling with corresponding magnetic or ferrous metal tabs of a mount within the radiation treatment system ([0065], snap).
Nelson disclose a several types of coupling features but is silent with respect to the type of material thereby allowing for that which is known in the art of coupling features.  Since magnetic coupling device are well known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a magnetic coupling device with a reasonable expectation of success.  One would have been motivated to make such a selection on the basis of mounting ease.
Allowable Subject Matter
Claims 41, 42, 77, 78, 83, 84, and 87-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 41:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, but fail to teach the details of wherein the scintillating detector is a scintillating membrane and the one or more photosensors comprise one or more CCD cameras digital imaging detectors.
Regarding claim 42:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, but fail to teach the details of wherein the scintillating detector is a scintillating membrane and the one or more photosensors comprises one or more photodiodes.
Regarding claim 77:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 40, but fail to teach the details of further comprising: a mounting base configured for coupling with the one or more coupling features of the detector unit, wherein the mounting base is configured for being affixed inside the radiation treatment system.
Regarding claim 78:
Nelson disclose the removable therapeutic radiation beam detector unit of claim 77, but fail to teach the details of wherein the mounting base is shaped or contoured to receive a housing of the detector unit.
Regarding claim 83:
Nelson disclose the radiation treatment system of claim 82 but fail to teach the details of wherein the control unit is configured to: store calibration data of the detector unit; store a treatment plan; calculate a radiation measurement from an output of the detector unit and the calibration data; and deliver the treatment plan using the stored treatment plan and the calculated radiation measurement. Claim 84 depends on claim 83.
Regarding claim 87:
Nelson disclose the therapeutic radiation treatment system of claim 86 but fail to teach the details of further comprising: a means for storage of calibration data of the radiation measurement means; a means for storage of a treatment plan; a means for calculating a radiation measurement from an output of the radiation measurement means and the calibration data; and a means for delivering the treatment plan using the stored treatment plan and the calculated radiation measurement.  Claims 88 and 89 are dependent upon claim 87.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884